UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC. 20549 FORM 10-K (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55010 Core Resource Management, Inc. (Exact name of registrant as specified in its charter) Nevada 46-202998 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3131 Camelback Road, Suite 211 Phoenix, AZ 85016 (Address of principal executive offices, including zip code) (602) 314-3230 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes (X)No ( ) Indicate by check mark whether the registrant is a “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer( )Accelerated filer( )Non-accelerated filer( )Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( )No (X) As of December 31, 2014 (the last business day of the registrants most recently completed year-end) the aggregate market value of the voting and non-voting common stock of the registrant held by non-affiliates of the registrant was $15,936,171 (based upon the closing price of the registrant’s common stock as reported by the U.S. OTC Markets on December 31, 2014.) At December 31, 2014 there were 12,162,855 shares of the registrants Common Stock outstanding. TABLE OF CONTENTS Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 14 Item 5. Market Price of and Dividends on the Registrant's Common Equity 14 Item 6. Selective Financial Data 15 Item 7. Management's Discussion and Analysis and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 20 Item 8. Controls and Procedures 20 Item 9. Financial Statements and Supplementary Data 23 Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive and Director Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management 30 Item 13. Certain Relationships and Related Transactions 30 Item 14. Principal Accounting Fees and Services 31 Item 15 Exhibits 32 SIGNATURES 34 EXPLANATORY NOTE On September 20,2012, an Exchange Agreement was executed between Clark Scott LLC and the company. The key provisions of the Exchange involved a 200 to 1 reverse split of the Company’s outstanding Common Stock, the outstanding Preferred Shares of the Company being surrendered, and the Company’s name and stock symbol would be changed. On November 27, 2013, the Board of Directors approved an amendment to the Articles of Incorporation to reflect a change in par value from $.001 to $.0001. On May 1, 2014 Company provided a supplement to its Senior Convertible Debenture holders providing a detailed summary of its operating risk and renewal of its commitments. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this Registration Statement or in the documents incorporated by reference herein that are not descriptions of historical facts are forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the descriptions of our plans to, and objectives for, future acquisitions and operations underlying such plans and objectives and other forward looking terminology such as “may”, “expects”, “believes”, “anticipates”, “intends”, “projects” or similar terms, variations of such terms or the negative of such terms. Forward –looking statements are based on management’s current expectations. Actual results could differ materially from those currently anticipated due to a number of factors, including those set forth under “Risk Factors” Section of this filing. Forward-looking statements may include statements about our business strategy, reserves, technology, financial strategy, oil and natural gas realized prices, timing and amount of future production of oil and natural gas, the amount, nature and timing of capital expenditures, drilling of wells, competition and government regulations, marketing of oil and natural gas, property acquisitions, costs of developing our properties and conducting other operations, general economic conditions, uncertainty regarding our future operating results and plans, objectives, expectations and intentions contained in this report that are not historical. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any changes in our expectations or any changes in events, conditions or circumstances on which any such statement is based. PART 1 ITEM 1 – BUSINESS Unless the context otherwise requires, all references in this report to “Core” “our” and “we” refer to Core Resource Management, Inc. Overview Core Resource Management, Inc. (the “Company”) was formed in order to maximize cash flow and shareholder value by acquiring current oil and gas production via suitable Working and Royalty Interests in North American oil and gas production and fund those acquisitions through a combination of common equity and convertible notes. The Company may also, from time to time, acquire positions in publicly traded oil and gas companies when management believes it can trade those positions for current production. Management is confident in its ability to identify and fund acquisition prospects that meet its investment criteria. The Company currently trades on the OTCQB Markets system under the symbol CRMI, but management’s goal is to move the company’s shares to the NYSE-AMEX within 48 months or upon the successful completion of a registered secondary offering, whichever occurs first. Core is led by a management team and Board with extensive experience in managing and financing public companies and an Advisory Board whose members are knowledgeable in public and private oil and gas acquisition, management and financing.The Company has access to independent oil and gas producers who, from time to time and for a variety of different reasons, will seek to divest some or all of their producing property assets. The Company currently has eight employees and, as a non-operator of its acquired interests, intends to maintain minimal overhead for the foreseeable future. Management believes that by acquiring producing properties and partnering with professional operators, it can keep the Company’s employment to ten or fewer employees. 1 Strategy The investment thesis underpinning the Company involves management’s belief that (1) although short-term our supply has caused price deterioration,the long-term trends for global oil and gas demand are bullish as the economies of Asia, South America and the Middle East continue to develop, (2) the United States has the potential to become the world’s largest oil and gas producer by 2020, overtaking both Saudi Arabia and Russia, (3) the United States and the Eurozone are experiencing much higher inflation than government indices suggests and that the pace of that inflation will likely increase significantly, and (4) the United States is between 3 and 5 years away from experiencing many of the maladies currently affecting the Eurozone. The Company’s management believes that assembling a portfolio of proven and producing oil and gas Working Interests and Royalty Interests is an attractive investment opportunity, and a cash flow portfolio tied to producing oil and gas reserves is an attractive alternative to fixed income or commodities futures. With this in mind, management has chosen to focus initially on maximizing its cash flow through the acquisition of suitable Working and Royalty Interests in domestic oil and gas production. The Company may, from time to time, employ modest tactical leverage, but will always seek to deleverage whenever the equity markets are attractive (5) With depressed oil prices, CRMI is currently focused on tight cost management for marshalling the current assets as well as diligently shopping for value plays within some of the most highly sought after regions of Texas, Kansas and Oklahoma. Management believes many companies in this sector has employed over leverage and will need to dispense of assets at a discount to market. Acquiring such assets could ultimately bring value to shareholders and will increase overall portfolio value for Company of Proven Reserves and Proven Underdeveloped Reserves. Oil and Natural Gas Reserves The information below is derived from a reserve report prepared by Ramsey Property Management LLC (“Ramsey”).Copies of the summary reserve report are attached as an Exhibit to this Annual Report.Ramsey is a well-known petroleum engineering company with experience and knowledge in the oil and gas industry. We believe our controls around the reserve estimates are sufficient for estimates and reporting. To determine our estimated proved reserves, and as required by the SEC, we used the 12-month unweighted arithmetic average of the first-day-of-the-month price for the months of January 2014 through December 2014 calculated to be $6.31 per Mcf of natural gas and $91.09 per Bbl. of oil. These prices were held constant for the life of the properties and adjusted for the appropriate market differentials. As of December 31, 2014, our proved crude oil and natural gas reserves are presented below by reserve category. All of our proved reserves are located within the United States. Oil (Bbl) Natural Gas (Mcf) Proved developed Total proved Other Proved Developed Reserves Based on January 31, 2014 Nitro reserve report provided by Ramsey, the Company’s proved developed non-producing reserves are: Oil (Bbl) Natural Gas (Mcf) Proved developed non- producing - Total proved developed non- producing - The Company has proved undeveloped reserves but currently the Company has no engineering report to quantify the size of this reserve. 2 Net Production, Unit Prices and Costs During the year ended December 31, 2014, we produced and sold 2,599 barrels of oil net to our interest at an average sale price of $81.72 per bbl and 453 Mcf of gas net to our interest at an average sale price of $2.36.Our depletion expense was $127,193 Producing Wells The following table sets forth the productive wells in which we owned an interest as of December 31, 2014. Productive wells consist of producing wells and wells capable of production, including wells awaiting pipeline connections or connection to production facilities. Wells that we complete in more than one producing horizon are counted as one well. Gross Net Oil 53 8 Natural gas 20 2 Total 73 10 Oil and Gas Acreage The following table sets forth our developed and undeveloped gross and net leasehold acreage as of December 31, 2014: Gross Net Developed Proved developed non-producing Total Acquisitions The Company completed a reverse triangular merger acquiring Nitro Petroleum, Inc. as of December 31, 2014. In addition, CRMI acquired certain well working interest by a Stock Consideration Purchase and Sale Agreement with Whitestone Resources Limited and Royal Petroleum as of December 31, 2014. Our Corporate Information Core Resource Management, Inc. incorporated in Nevada. Our principal executive offices are located at 3131 Camelback Road, Suite 211, Phoenix, Arizona 85016 and our primary telephone number is 602-314-3230. Our website address is www.coreresource.net. The information on, or that may be accessed through our website, is not incorporated by reference into this registration statement and should not be considered a part hereof. Competition The Company competes with major oil companies, numerous independents oil and gas producers, individual proprietors and investment companies of all types. Many of these competitors possess financial and personal resources substantially in excess of those which are available to the Company and the Company’s competitors may, therefore, be able to pay greater amounts for desirable oil and gas reserves than the Company’s own resources permit. The Company’s ability to generate revenue will depend on its ability to identify and acquire producing and proven oil and gas reserves and to manage its current assets in a cost effective way with vigilant oversight and risk management. 3 Compliance with Government Regulation The availability of a ready market for future oil and gas production from possible U.S. assets depends upon numerous factors beyond our control. These factors may include, amongst others, regulation of oil and natural gas production, regulations governing environmental quality and pollution control, and the effects of regulation on the amount of oil and natural gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. These regulations generally are intended to prevent waste of oil and natural gas and control contamination of the environment. We expect that our sales of crude oil and other hydrocarbon liquids from our future U.S.-based production will not be regulated and will be made at market prices. However, the price we would receive from the sale of these products may be affected by the cost of transporting the products to market via pipeline. Environmental Regulations Our U.S. assets are subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentration of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit drilling activities on certain lands within wilderness, wetlands and other protected areas, require remedial measures to mitigate pollution from former operations, such as pit closure and plugging abandoned wells, and impose substantial liabilities for pollution resulting from production and drilling operations. Public interest in the protection of the environment has increased dramatically in recent years. The worldwide trend of more expansive and stricter environmental legislation and regulations applied to the oil and natural gas industry could continue, resulting in increased costs of doing business and consequently affecting profitability. To the extent laws are enacted or other governmental action is taken that restricts drilling or imposes more stringent and costly waste handling, disposal and cleanup requirements, our business and prospects could be adversely affected. Employees At December 31, 2014 we had eightfull-time employees.Some necessary services are performed by contracted parties. ITEM 1A. RISK FACTORS Business Challenges In operating our business, we will face significant challenges. Our revenues, profitability and future growth depend significantly on (1) continued access to the capital markets for acquisition capital, (2) our ability to identify and acquire suitable producing properties, and (3) depreciated natural gas and crude oil prices. Prices received affect the amount of future cash flow available for capital expenditures and repayment of indebtedness and our ability to raise additional capital. Lower prices may also affect the amount of natural gas and oil that can be economically extracted from the fields in which we have interests. In addition, among the risks and uncertainties that face our business are the following: ● The oil and gas industry is highly competitive in all aspects. ● The price of oil will fluctuate, thus effecting out underlying profitability either positively or negatively. ● Our ability to become profitable is highly dependent on the continued availability of financing. ● We anticipate undergoing a period of significant growth and our failure to manage that growth could have an adverse impact on our business. ● Market prices for oil and gas are highly volatile and a prolonged bear market for the commodity could impact our ability to service the debt component of our capital structure. ● We are dependent on our Directors, officers and advisors for identifying suitable acquisition prospects and continued access to the capital markets. ● We are subject to a number of Local, State and Federal Regulations, and failure to observe such regulations could have an adverse impact on the Company. ● The majority of our common stock is held by pre-merger shareholders and insiders. ● Conflicts of interest between the Company and its officers and directors may impede the operational ability of the Company. ● The Company intends to issue more shares in possible mergers and acquisitions, which will result in substantial dilution. ● Integration of Company Assets and Management after Mergers is an aspect that could have a negative effect on operations and Risk Management. 4 Risks Related to Our Business We are a development stage company with minimal revenues from operations to use for operating expenses or acquisitions. In operating our business, we will face significant challenges. Our revenues, profitability and future growth depend significantly on; (1) continued access to the capital markets for acquisition capital (2) our ability to identify and acquire suitable producing properties, and (3) natural gas and crude oil prices. Prices received affect the amount of future cash flow available for capital expenditures and repayment of indebtedness and our ability to raise additional capital. Lower prices may also affect the amount of natural gas and oil that can be economically extracted from the fields in which we have interests. We anticipate only a modest increase in our overhead expenses regardless of the timing and pace of acquisitions. However, prior to operating break even, overhead expenses will have an adverse effect on our shareholder’s equity and working capital, which is currently being funded by capital. The longer it takes to achieve break even, the greater the adverse impact on shareholder equity and working capital. Short History of Operations or Revenues Although organized in 1999, the Company has had no operating history prior to 2013, and has only begun to receive revenues or earnings from operations. Prior to commencement of acquisitions in the second quarter of this year, the Company’s assets consisted mainly of invested capital in the form of cash. As of December 31, 2014 and 2013 the Company had generated revenues from operations of $261,858 and $81,084 respectively. The Company has sustained losses to date and will continue to incur expenses without corresponding revenues, at least until it begins to receive revenues associated with the oil and gas production interests it has begun acquiring sufficient to offset overhead. The oil and gas industry is highly competitive. The Company competes with major oil companies, numerous independents oil and gas producers, individual proprietors and investment companies of all types. Many of these competitors possess financial and personal resources substantially in excess of those which are available to the Company and the Company’s competitors may, therefore, be able to pay greater amounts for desirable oil and gas reserves than the Company’s own resources permit. The Company’s ability to generate revenue will depend on its ability to identify and acquire producing and proven oil and gas reserves and manage current assets. Our ability to become profitable is highly dependent on the continued availability of financing. We will require substantial capital resources to fund the acquisitions of producing reserves. Our ability to obtain adequate capital for our business model will depend on a variety of factors, including; (i) our ability to identify suitable acquisitions and the quality of those acquisitions, (ii) our ability to convey our value proposition to investors, (iii) our expertise in managing the acquired assets, (iv) our ability in managing the compliance and public reporting in an accurate and timely manner; and (v) our ability to properly Risk Manage those acquired assets. We anticipate undergoing a period of significant growth and a loss of one of our key executives and/or our failure to manage that growth could harm our business. We depend heavily on the services of Dennis W. Miller, our President, CFO Jeff Tregaskes, and Philip Nuciola, President of Capital Markets, to manage our business and raise the capital required to implement our strategy. The loss of one these individuals would have a serious adverse effect on our prospects.Our anticipated growth will provide challenges to our organization and may challenge management, especially since our business plan involves an aggressive acquisition strategy, involving simultaneous activity on multiple production projects in multiple locations. Market prices for oil and gas are highly volatile and a prolonged bear market for the commodity could impact our ability to service the debt component of our capital structure. Depressed oil prices directly correlate to a decrease in gross revenue.While oil prices are low, the ability to generate sufficient revenue from production to manage overhead costs will be in question.It will be necessary to fund operations with other forms of funding including access to bank financing, capital markets, and direct investment.If such sources become illiquid and commodity prices remain depressed, the likelihood of ceasing as a going concern would vastly increase.In addition, we intend to utilize various types of leverage in order to complete acquisitions. Our ability to service the debt associated with that leverage is highly dependent on the cash flow associated with our acquired oil and gas production.A sustained bear market for oil and gas prices would adversely impact our ability to service the debt component of the acquisition financing. Although we intend to use, what we believe is suitable leverage given foreseeable market conditions, there is no way to guarantee future commodity prices and it is clear that a sustained bear market could have a materially adverse impact on our business. 5 We are subject to a number of Local, State and Federal Regulations. Failure to observe such regulations could result in adverse consequences. Although we do not anticipate becoming an operator/driller ourselves, the operations with respect to the oil and gas leases and wells in which we will hold interests are subject to federal, state and local laws and regulations relating to protection of natural resources and the environment, health and safety, waste management and transportation of waste and other materials. Liability under these laws and regulations could result in suspension of drilling activities, fines and penalties, expenditures for remediation, and liability for property damage and personal injuries. Sanctions for noncompliance with applicable environmental laws and regulations also may include assessment of administrative, civil and criminal penalties, revocation of permits and issuance of corrective action orders. Laws protecting the environment generally have become more stringent over time and are expected to continue to do so, which could lead to material increases in costs for future environmental compliance and remediation. The modification or interpretation of existing laws or regulations, or the adoption of new laws or regulation could severely limit or curtail exploratory or developmental drilling for oil and gas. Some environmental laws and regulations may impose strict liability, which means that in some situations, Core could be exposed to liability as a result of the operator’s conduct that was lawful at the time it occurred or the conduct of, or conditions caused by, prior operators or other third parties. Clean up costs and other damages arising as a result of environmental laws and costs associated with changes in environmental laws and regulations could be substantial and could have a material adverse effect on our financial condition. Security breaches and other disruptions could compromise our information and expose us to liability, which would cause our business and reputation to suffer. In the ordinary course of our business, We collect and store sensitive data, including intellectual property, our proprietary business information and that of our customers, suppliers and business partners, and personally identifiable information of our customers and employees, in our data centers and on our networks. The secure processing, maintenance and transmission of this information is critical to our operations and business strategy. Despite our security measures, our information technology and infrastructure may be vulnerable to attacks by hackers or breached due to employee error, malfeasance or other disruptions. Any such breach could compromise our networks and the information stored there could be accessed, publicly disclosed, lost or stolen. Any such access, disclosure or other loss of information could result in legal claims or proceedings, liability under laws that protect the privacy of personal information, and regulatory penalties, disrupt our operations, and damage our reputation, which could adversely affect our business/operating margins, revenues and competitive position. We maintain insurance coverage with Berkley Insurance Company, 475 Steamboat Road, Greenwich, CT 06830 but this insurance may not be sufficient to cover all of our losses from any future breaches of our systems. Climate Change, Climate Change Regulations and Greenhouse Gas Effects May Adversely Impact our Operations and Markets. There is growing concern from members of the scientific community and the general public that an increase in global average temperatures due to emissions of greenhouse gases (GHG) and other human activities have or will cause significant changes in weather patterns and increase the frequency and severity of natural disasters. Climate change, including the impact of global warming, creates physical and financial risk. Physical risks from climate change include an increase in sea level and changes in weather conditions, such as an increase in changes in precipitation and extreme weather events. Climate change could have a material adverse effect on our results of operations, financial condition, and liquidity. We utilize oil fracking as a way to increase oil production.Most recently there has been proposed legislation regarding such practices and some restrictive measures could be implemented in the future.If such measures are approved, this could lead to a slight reduction in overall production of the Company’s current holdings.While not anticipated, such regulations may have a reach back effect that could necessitate payments for any damages.There have been other drilling and transportation regulatory discussions that could limit the ability to transport and drill for oil and gas within the current cost effective framework. 6 We may become subject to legislation and regulation regarding climate change, and compliance with any new rules could be difficult and costly. Concerned parties, such as legislators and regulators, shareholders and non-governmental organizations, as well as companies in many business sectors, are considering ways to reduce GHG emissions. Foreign, federal, state and local regulatory and legislative bodies have proposed various legislative and regulatory measures relating to climate change, regulating GHG emissions and energy policies. If such legislation is enacted, we could incur increased energy, environmental and other costs and capital expenditures to comply with the limitations. Due to the uncertainty in the regulatory and legislative processes, as well as the scope of such requirements and initiatives, we cannot currently determine the effect such legislation and regulation may have on our operations. We could face increased costs related to defending and resolving legal claims and other litigation related to climate change and the alleged impact of our operations on climate change. Related to Reduction in Demand Due to Competition from Alternative Fuel Sources and Technological Advances Fuel competes with other sources of energy, some of which are less costly on an equivalent energy basis. There are significant governmental incentives and consumer pressures to increase the use of alternative fuels in the US and abroad. A number of automotive, industrial and power generation manufacturers are developing more fuel efficient engines, hybrid engines and alternative clean power systems using fuel cells or clean burning gaseous fuels. The more successful these alternatives become as a result of governmental incentives or regulations, technological advances, consumer demand, improved pricing or otherwise, the greater the potential negative impact on pricing and demand for our products and services and accordingly, our profitability. In addition, federal, state, local and/or foreign governments may enact legislation or regulations that attempt to control or limit greenhouse gas (GHG) such as carbon dioxide. Such laws or regulations could impose costs tied to carbon emissions, operational requirements or restrictions, or additional charges to fund energy efficiency activities. They could also provide a cost advantage to alternative energy sources, result in other costs or requirements, such as costs associated with the adoption of new infrastructure and technology to respond to new mandates, or impose costs or restrictions on end users of fuel. For example, some of our customers in the transportation industry may be required to purchase allowances or offsets or incur other costs to comply with existing or future requirements relating to GHG. Finally, the focus on climate change could also negatively impact the reputation of fuel products or services such as those we offer. The occurrence of any of the foregoing events could put upward pressure on the cost of fuel relative to other energy sources, increase our costs and the prices we charge our customers, reduce the demand for our products, and therefore adversely affect our business, financial condition, results of operations and cash flows. Technological advances and alternative fuel sources, such as electric, hybrid or battery powered motor vehicles, may adversely affect the demand for gasoline. We could face additional competition from alternative energy sources as a result of future government-mandated controls or regulations which promote the use of alternative fuel sources. A reduction in demand for our gasoline products could have an adverse effect on our financial condition, results of operations. In addition, higher prices could reduce the demand for gasoline and adversely impact our gasoline sales. A reduction in gasoline sales could have an adverse effect on our financial condition and results of operations. Increased conservation and technological advances have adversely affected the demand for home heating oil and residual oil. Consumption of residual oil has steadily declined over the last three decades. We could face additional competition from alternative energy sources as a result of future government-mandated controls or regulation further promoting the use of cleaner fuels. End users who are dual-fuel users have the ability to switch between residual oil and natural gas. Other end users may elect to convert to natural gas. During a period of increasing residual oil prices relative to the prices of natural gas, dual-fuel customers may switch and other end users may convert to natural gas. During periods of increasing home heating oil prices relative to the price of natural gas, residential users of home heating oil may also convert to natural gas. Such switching or conversion could have an adverse effect on our financial condition and results of operations. Other factors that may affect the demand for oil, gas and petrochemicals, and therefore impact our results, include technological improvements in energy efficiency; seasonal weather patterns, which affect the demand for energy associated with heating and cooling; increased competitiveness of alternative energy sources that have so far generally not been competitive with oil and gas without the benefit of government subsidies or mandates; and changes in technology or consumer preferences that alter fuel choices, such as toward alternative fueled vehicles. 7 Some of our competitors may have larger financial and other resources than ours. Competitive conditions may be affected by future legislation and regulations as the US develops new energy and climate-related policies. In addition, some of our competitors may have a competitive advantage when responding to factors that affect demand for oil and natural gas production, such as changing prices, domestic and foreign political conditions, weather conditions, the price and availability of alternative fuels, the proximity and capacity of natural gas pipelines and other transportation facilities, and overall economic conditions. We also face indirect competition from alternative energy sources, including wind, solar and electric power. We believe that our technological expertise, our exploration, land, drilling and production capabilities and the experience of our management generally enable us to compete effectively. Risks Related to Our Common Stock The Company has issued more shares in a merger or acquisition, which has resulted in dilution. Our Certificate of Incorporation authorizes the issuance of a maximum of 100,000,000 shares of common stock. Any merger or acquisition effected by us may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders. Moreover, the common stock issued in any such merger or acquisition transaction may be valued on an arbitrary or non-arm’s-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders. Our Board of Directors has the power to issue any or all of such authorized but unissued shares without stockholder approval. To the extent that additional shares of common stock or preferred stock are issued in connection with a business combination or otherwise, dilution to the interests of our stockholders will occur and the rights of the holders of common stock might be materially adversely affected. During this reporting period, the Board of Directors have authorized and issued shares to acquire publically traded Nitro Petroleum, Inc. (OTCQB: NTRO) as well as various well working interests from Whitestone Resource Management Limited and Royal Petroleum, LLC. Nitro Petroleum was successfully acquired on December 17, 2014 and Whitestone Resource Management Limited and Royal Petroleum, LLC effective November 1, 2014. Issuance for both acquisitions was 2,007,737 shares of CRMI common stock. Our existing shareholders and insiders have substantial control over us and could limit and influence the outcome of key transactions, including changes of control. Our current shareholders, if acting together, would be able to control or influence significantly all matters requiring approval by our shareholders, including the election of our directors and the approval of mergers or other significant corporate transactions. The concentration of ownership of our common stock may have the effect of delaying, preventing or deterring a change of control of our Company, could deprive our shareholders of an opportunity to receive a premium for their common stock as part of a sale of our company and may affect the market price of our common stock. This significant concentration of stock ownership may adversely affect the trading price of our common stock due to investor perception that conflicts of interest may exist or arise.Further due to the lack of trading volume, and stock transaction will have a more pronounced effect on the market trend of our stock. Our common stock has not been widely traded and the price of our common stock may fluctuate substantially. Prior to this registration, there has been a limited public market for shares of our common stock, with limited trading relating to the common stock referred to as the “public float”. An active public trading market may not develop following the effective date of this registration statement or, if developed, may not be sustained. The market price of our common stock following this registration, and any possible subsequent listing on the NYSE-AMEX or other securities exchange, if and when we are successful in doing so, will be affected by a number of factors, including those discussed above. BOD pricing of common stock could be heavily effected by small volume selling Due to the fact CRMI stock is thinly traded, small amounts of selling volume could significantly affect the market price in a negative trend. Further if volumes of trading in Company were to increase the thinly traded nature will increase volatility as volume increases. Future sales of our common stock by existing shareholders could cause our stock price to decline. If our existing shareholders sell substantial amounts of our common stock in the public market, the market price of our common stock could decrease significantly. The perception in the public market that our shareholders might sell shares of our common stock could also depress the market price of our common stock. 8 We do not expect to pay dividends in the foreseeable future, and any return on investment may be limited to the value of our common stock. We do not anticipate paying dividends on our common stock in the foreseeable future. The payment of dividends on our common stock will depend on our earnings, financial condition, opportunities to invest in the growth of our business and other business and economic factors affecting us at such time as our Board of Directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on investment will occur only if our stock price increases. Risks Relating to the Financial Markets We are highly dependent on access to capital to fund acquisitions. We will rely on access to the credit and capital markets to finance our acquisitions. Access to these markets may be adversely affected by factors beyond our control, including volatility in securities trading markets, turmoil in the financial services industry and general economic conditions. Market disruptions such as those experienced in the United States in 2007 and 2008 may adversely affect our ability to access sources of liquidity upon which we will rely to finance acquisitions and satisfy obligations as they become due. These disruptions may include unprecedented volatility in the markets where our securities propose to trade following completion of this registration statement, including substantial uncertainty surrounding lending institutions with which we may do business. In addition, if we are unable to access capital at competitive rates, our collective ability to finance our acquisitions and implement our business strategy could be adversely affected. Without such access to capital markets, the Company would be directly reliant on direct investment.If such sources become illiquid or unwilling to finance operations, the going concern of the business would be in serious question. Summary With depressed commodity prices and oversupply of oil, the ability to remain a going concern will rely heavily on our access to the Capital markets and direct investment.We believe the best approach is to cut costs at every opportunity, diligently manage assets with quantitative analytical evaluation in order to determine the viability to keep wells open or to cap them until commodity prices rebound.Further, we believe alternative funding sources through direct investment are important to reach a higher degree of success. If we are able to maintain operations at the current rate it is our strong belief that there will be many opportunities to purchase severely distressed assets in the market place. While we believe the mergers and acquisitions of assets obtained last year were in the best interest of the Company, the immediate decrease in oil prices after these acquisitions caused challenges to the integration of the Companies.Yet, we believe the purchase price of such assets were at a value that will create a large long term benefit to shareholders.If we are able to maintain operations at the current rate these assets will produce a windfall to investors.Additionally, if Company viability becomes weakened, the assets will provide some protection for debt service and increase liquidation value.Overall, adding these assets was a necessary step towards Company profitability. We believe it is important to communicate our expectations to our shareholders. There may be events in the future, however, that we are unable to predict accurately or which we have no control. The risk factors listed above, as well as any cautionary language in this registration statement, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. The occurrence of the events described in the previous risk factors and elsewhere in this registration statement could negatively impact our business, cash flows, and results of operations, prospects, financial condition and stock price.We welcome any further inquiries as to the state of our operations at any time, and will continue to file timely updates and make meaningful disclosers at the end of each quarter. ITEM 1B.UNRESOLVED STAFF COMMENTS There are currently no unresolved staff comments. The Company responded during this fiscal year in order to resolve the following past comments: 9 On February 20, 2013, the Company received a letter from the Staff of the SEC's Division of Corporation Finance as part of its review of the Company's Form-10 filed on July 25, 2013, to register the Company's common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended. The Company responded to the letter with the filing of an amendment to the Form-10 on October 29, 2013. On November 6, 2013, the Company received a letter from the Staff of the SEC's Division of Corporation Finance as part of its review of the Company's October Form-10 filing.The Staff provided comments on various matter involving oil and gas reserve disclosures, executive compensation and various general disclosure related item. In November the Company had several correspondences with the Commission in order to appropriately answer these outstanding comments.The Commission sited this response as a prerequisite in order to approve the merger transaction between Core and Nitro Petroleum.On December 17, 2014, the commission was satisfied as to the response given and approved the filing of the informational statement that allowed the merger to be consummated. After the merger was complete, Nitro Petroleum, Inc. was asked by the Commission to provide further details regarding its past accounting disclosures. The response from Nitro was sufficient to resolve the Commission’s comments. 10 ITEM 2 PROPERTIES As of the date of this filing, the Company has completed the following acquisitions from the Nitro Petroleum, Inc. merger and well working interests from Whitestone Resource Management Limited and Royal Petroleum, LLC via Purchase and Sale Agreement: Well Name County State Working Interest Percentage Branch #1 Garvin Oklahoma 54% Crown #3 Pott.
